     Case 1:18-cr-00468-WFK Document 19 Filed 05/01/19 Page 1 of 2 PageID #: 45


                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York

PAS                                                  271 Cadman Plaza East
F. #2018R01492                                       Brooklyn, New York 11201


                                                     May 1, 2019


By Fedex and ECF

Steven Zissou, Esq.                           Anthony L. Ricco, Esq.
42-40 Bell Boulevard, Suite 302               20 Vesey St Rm 400
Bayside, New York 11361                       New York, New York 10007-4240
stevezissou@stevezissouesq.com                tonyricco@aol.com

Michael K. Bachrach, Esq.
276 Fifth Avenue, Suite 501
New York, New York 10001
michael@mbachlaw.com

               Re:      United States v. Ali Saleh
                        Criminal Docket No. 18-CR-00468 (WFK)

Dear Mr. Zissou, Mr. Ricco, and Mr. Bachrach:

                 Enclosed please find the government’s seventh discovery production in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. The government also
reiterates its prior requests for reciprocal discovery from the defendant.

I.       The Government’s Discovery

         A.    Documents

               The following redacted documents are enclosed:

                     1. Medical records, Bates-stamped SALEH000536 - SALEH000628;

                     2. BOP form “Referral of an Inmate Criminal Matter for Investigation,”
                        inmate discipline forms, and incident reports, Bates-stamped
                        SALEH000629 – SALEH000634;

                     3. Photographs taken at the Metropolitan Detention Center on February 28,
                        2019, Bates-stamped SALEH000635 – SALEH000639
  Case 1:18-cr-00468-WFK Document 19 Filed 05/01/19 Page 2 of 2 PageID #: 46



                   4. BOP clinic records, Bates-stamped SALEH000640 – SALEH000644; and

                   5. BOP incident reports and memoranda, Bates-stamped SALEH000652 –
                      SALEH000664.

       B.      Videos

               The following videos are enclosed:

                   6. MDC security camera footage dated February 28, 2019, Bates-numbered
                      SALEH000645 – SALEH000649 (this footage must be played with
                      NVPlayer, which is included with the production);

                   7. Footage of a debriefing session at the MDC, Bates-numbered
                      SALEH000650; and

                   8. Footage of a medical assessment of the Defendant at the MDC, Bates-
                      numbered SALEH000651.

II.    Future Discussions

                If you have any questions or requests regarding further discovery or a disposition
of this matter, please do not hesitate to contact me in writing.

                Please be advised that, pursuant to the policy of the Office concerning plea offers
and negotiations, no plea offer is effective unless and until made in writing and signed by
authorized representatives of the Office. In particular, any discussion regarding the pretrial
disposition of a matter that is not reduced to writing and signed by authorized representatives of
the Office cannot and does not constitute a “formal offer” or a “plea offer,” as those terms are
used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye, 132 S. Ct. 1399 (2012).


                                                     Very truly yours,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                              By:    /s/
                                                     Philip A. Selden
                                                     Assistant U.S. Attorney
                                                     (718) 254-6257

Enclosures

cc:    Clerk of the Court (WFK) (by ECF) (without enclosures)



                                                 2
